          Case 2:20-cv-02260-VAP-SHK Document 1 Filed 03/06/20 Page 1 of 5 Page ID #:1
 e   Yy


                                                                                                                  ~~fL~r D
          62650(Form 2650~~5)                        ~         ~ O0~           ~~
                                                           ~                 ~T

'~                                   Unite States Ba n kru tcy Court
                                        Southern District Of                                            ?"~~ ~~R -6 AM ~ ~3y
                                                                                                                       r   -i l   .r
           In re        Adinath Corp. et al.,                            ~                           °+ '                 ~~~ „.
                                       Debtor                            )       Case No. 15-16885-LMIi_ , ,;~~~y,~ ,~~~;;,

                                                                         )       Chapter    11                     -                   ----
                        Charles M.Berk
                                           Plaintiff                     )


                        Poetry Corporation                               j       Adv. Proc. No. 16-01503-LMI
                                           Defendant                     )

                                         CERTIFICATION OF JUDGMENT FOR
                                        REGISTRATION IN ANOTHER DISTRICT

                   I,clerk ofthe United States Bankruptcy Court, do certify that the attachedjudgment is a true
           and correct copy ofthe originaljudgment entered in this proceeding on October 6,2017              as
           it appears in the records ofthis court, and that:                             (date)




           ~ No notice of appeal from this judgment has been filed, and no motion of the kind set forth in
                   Federal Rule of Civil Procedure 60, as made applicable by Federal Rule of Bankruptcy
                   Procedure 9024, has been filed.
           ~ No notice ofappeal from thisjudgment has been filed, and any motions ofthe kind set forth in
             Federal Rule of Civil Procedure 60, as made applicable by Federal Rule of Bankruptcy
             Procedure 9024,have been disposed of,the latest order disposing ofsuch a motion having been
             entered on             N/A
                                             (dace)
           ❑ An appeal was taken from this judgment, and the judgment was affirmed by mandate ofthe
                                                               issued on
                                     (name of court)                                           (date)

           ❑ An appeal was taken from this judgment, and the appeal was dismissed by order entered on

                            (date)
                                                                                                              ~ '" ~ PAID. ,;~..~,

                                                                                                                  ~~6 ~
                                                           *I~~' ~
                                                                                  Joseph Falzone        L
                                               ►•+             ~     ~        Clerk of the Bankruptcy Court


                      December 27, 2019          y
                             Date                    °fs             ~             Covington, Deputy
                                                       ~,CTOFFLORIDA~
~~ Case 2:20-cv-02260-VAP-SHK Document 1 Filed 03/06/20 Page 2 of 5 Page ID #:2
                         Case 16-~~03-LMI Doc 23 Filed 10/06/17 ~ge 1 of 4
Certified to be a we arw oorrec~ copy
           of the original.         S ES ,~
                                                                           .~
        Joseph Falzone,Clerk ,~q          '~ ~' ~
                                                    ,~
           . Bankruptcy Cou
               Di ri     Flor                         ~ ~
                                                    ~,~ ~
B.
             De     Cle
Date•

        ORDERED in the So ~ F ~1D                           of Florida on October 5, 2017.



                                                                                             ~~ ~
                                                                      M.IsicoR
                                                                     United States Bankruptcy Judge




                                        SOUTHERN DISTRICT OF FLORIDA
                                              MIAMI DIVISION
                                             www.flsb.uscourts.sov

        In re:                                                        Chapter 11 Cases

        ADINATH CORP.and SIlI~IPLY                                   Case No. 15-16885-BKC-LMI
        FASHION STORES,LTD1,                                        (Substantively Consolidated)

                          Debtors.


        CHARLES M.BERK,Liquidating Trustee,                           Adv. Pro. No.: 16-01503-LMI

                          Plaintiff,
        v.

        POETRY CORPORATION,

                          Defendant.




        1 Pursuant to the Order(I) Approving On A Final Basis The Disclosure Statement Pursuant to Section 1125 ofthe
          Bankruptcy Code and (II) Confirming the Plan Proponents' First Amended Plan of Liquidation Pursuant to
          Chapter 11 of The Bankruptcy Code, dated May 3, 2016, As Amended(ECF 967), Adinath Corp., Case No. 15-
           16885-LMI and SFS, Ltd. (f/Wa Simply Fashion Stores, Ltd.), Case No. 15-16888-LMI, were substantively
          consolidated solely for the purposes of voting, confirmation and distribution as provided in Article 2 ofthe Plan.
S   Case 2:20-cv-02260-VAP-SHK Document 1 Filed 03/06/20 Page 3 of 5 Page ID #:3
                    Case 16-01503-LMI        Doc 23      Filed 10/06/17        Fage 2 of 4


                                                                             Adv. Pro. No.: 16-01503-LMI


                                DEFAULT FINAL JUDGMENT
                         AGAINST DEFENDANT POETRY CORPORATION

             The Clerk of Court issued a default against the Defendant, Poetry Corporation, by Entry

      ofDefault dated December 15, 2016(D.E.#15). Plaintiff requested entry ofjudgment by filing a

      Motion for Default Final Judgment Against Defendant POETRY CORPORATION (the

     "Motion") (D.E. #17). The Court granted the Motion by Order dated February 22, 2017

     (D.E. #20). The Court reviewed and considered tl~e Motion, the Clerk's Entry of Default against

      the Defendant entered on December 15, 2016 (D.E. #15), with an accompanying Affidavit of

     Plaintiff Charles M. Berk, Liquidating Trustee, in Support of the Plaintiff's Motion for Final

     Default Judgment Against Defendant which stated the amount due Plaintiff. The Court hereby

     finds as follows:

             A.     Defendant POETRY CORPORATION (the "Defendant"), was duly and properly

     served with the. Summons and Trustee's Complaint for Avoidance and Recovery of Pre-Petition

     Transfer (the "Complaint') in this adversary proceeding.

             B.     Defendant has failed to file or serve an answer or other response to the Complaint.

             C.     The Clerk of the Court duly and properly entered a default against the Defendant

     due to Defendant's failure to file an answer or other response to the Complaint.

            D.      The Plaintiff is entitled to avoid the Debtor's transfers to Defendant, and recover

     from Defendant $42,204.71, plus postjudgment interest.

            Therefore, it is

            ORDERED and ADJUDGED that:

             1.     The Motion is GRANTED in its entirety.
                                                             .T-              ~n
                                                                               ~~

                                                     ~         ,,~~+`~

                                                            ,- ~~~~%
                                                                   •_=
                                                                   FLORIDA
'   L   Case 2:20-cv-02260-VAP-SHK Document 1 Filed 03/06/20 Page 4 of 5 Page ID #:4
            ~         •              ,~

                          Case 16-01503-LMI        Doc 23      Filed 10/06/17       F~~ge 3 of 4


                                                                                Adv. Pro. No.: 16-01503-LMI


                 2.       A Final Judgment is entered against Defendant in the amount of $42,204.71,

         together with postjudgment interest accruing at the current legal rate allowed by under 28

         U.S.C. § 1961 as ofthe date ofthis Final Judgment, which let execution issue forthwith.

                 3.       In accordance with Section 55.10(1) of the Florida Statutes, the address of the

         Plaintiff is Charles M. Berk, Liquidating Trustee, CBIZ MHM, LLC, 1065 Avenue of the

         Americas, New York, NY 10018. In accordance with Section 55.01(2) of the Florida Statutes,

         the address for the Defendant is:

                                             POETRY CORPORATION
                                           Shannon Chon, Registered Agent
                                               2111 Long Beach Ave.
                                              Los Angeles, CA 90058

                4.        Pursuant to Fed.R.Civ.P. 69(a) and FIa.R.Civ.P. 1.560(b), the Defendant shall

         complete under oath Florida Rule of Civil Procedure Form 1.997 Fact Information Sheet,

         including all required attachments, serve it on Plaintiffs counsel, Steven J. Solomon, Esq., of

         GrayRobinson, P.A., 333 S.E. 2"d Avenue, Suite 3200, Miami, FL 33131, within 45 days from

         the date of the entry of this Final Judgment, unless this Final Judgment is satisfied or post-

         judgment discovery stayed.

                5.        Pursuant to 11 U.S.C. § 502(d), any claim that the Defendant may have against

         the Debtors' bankruptcy estates is hereby stricken and disallowed until such time as the

         Defendant pays all amounts owed to the Creditor Trust hereunder.

                6.        The Court reserves jurisdiction to awazd Plaintiffs its reasonable attorneys' fees

         and costs incurred in connection with bringing and prosecuting this action against Defendant.

         The Court further reserves jurisdiction over this cause and the parties hereto to award Plaintiff its

         reasonable attorneys' fees and costs incurred in en         g '~`F~n        dgment, to enter any other
                                                              ~                 ~*~
                                                          3               ,~     *b
                                                                                 ~~
                                                              ~,
                                                               o
                                                               ~~f
                                                                                ~
                                                                  ~~FFCORIDA .Y~~
 .~ .   ~„ Case 2:20-cv-02260-VAP-SHK Document 1 Filed 03/06/20 Page 5 of 5 Page ID #:5

                                 Case 16-0503-LMI   Doc 23 Filed 10/06/17 Page 4 of 4


"
i ~~                                                                           Adv. Pro. No.: 16-01503-LMI


            and further orders that are proper to compel Defendant to complete the Fact Information Sheet,

            including- all required attachments, and to enter any other and further orders for postjudgment

            relief as may be appropriate.

                                                        ###

            Submitted bv:

            Steven J. Solomon, Esq.

           [Attorney Solomon is directed to mail a conformed copy of this Final Judgment upon the
           Defendant and tofile a Certificate ofService with the Court.J




                                                              ~          ~~
                                                              ~~~     ***~
            \3035092 - # 2550340 vl                       4               y,


                                                              O

                                                              ~~'~T       [t   O''
                                                                    OFF~ORfDA .Ya/
